Citation Nr: 1445379	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for restless legs syndrome of the bilateral legs, also claimed as muscle spasm.

2.  Entitlement to service connection for hypertension as secondary to restless legs syndrome.

3.  Entitlement to service connection for diabetes mellitus as secondary to restless legs syndrome.

4.  Entitlement to service connection for stroke as secondary to restless legs syndrome.

5.  Entitlement to service connection for fatigue as secondary to restless legs syndrome.

6.  Entitlement to service connection for an acquired psychiatric disorder as secondary to restless legs syndrome.

7.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS claims file contains no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran maintains that he is entitled to service connection for various conditions as well as special monthly compensation based on the need for aid and attendance or housebound status.  Specifically, he asserts that he sustained an injury to his right knee during a cross country ski exercise while in service and that, since such time, his legs have been jumpy and has caused him difficulty sleeping.  See August 2010 claim.  Moreover, the Veteran asserts that his various other claimed conditions-hypertension, diabetes mellitus, stroke, an acquired psychiatric disorder, and fatigue-have been caused by his restless legs syndrome.  See August 2010 Claim, August 2010 Statement in Support of Claim.

The Board finds that remand for a VA examination to determine the nature and etiology of the Veteran's restless legs syndrome (RLS) of his bilateral legs is warranted.  As the Veteran has alleged, he sustained an injury to his right knee in service and has experienced symptoms of RLS since the time of his accident.  The medical record shows that he has been diagnosed with RLS.  As the Veteran has not yet been examined and because the Board finds that the Veteran's statements suggest that his RLS may be related to his in-service injury, the he should be afford an examination to determine the nature and etiology of such disorder.

Additionally, while on remand, service hospital inpatient or clinical records should be obtained as the Veteran claims that he was hospitalized for his right knee injury at the Army Hospital at Fort Lewis, Washington.  In this regard, his service treatment records reflect that he received medical treatment from the orthopedic clinic at the Madigan Army Medical Center, which is located at Fort Lewis, following his skiing accident in January 1976.  Therefore, inpatient and/or clinical records relating to treatment for his right knee injury in January 1976 should be obtained from the Madigan Army Medical Center at Fort Lewis, Washington.

The Board also notes that the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) for vascular dementia with depressed mood and cerebral vascular accident (CVA or stroke).  Additionally, the Veteran was rated for a total disability annuity from the Railroad Retirement Board (RRB).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award or RRB's determination, if any such records exist.  As the records from SSA and RRB could contain information pertinent to the issues on appeal, efforts should be made to procure them.

The Veteran asserts that the other claims in appellate status are secondary to the claim for service connection for RLS, and his claim for special monthly compensation is predicated on the award of service connection of any of these claims as he is not currently service-connected for any disability.  Accordingly, the Board finds that these claims are inextricably intertwined with the remanded claim for service connection for RLS and thus adjudication of such should be deferred pending the outcome of the latter claim.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain in-service clinical and/or inpatient records relating to treatment of the Veteran's right knee injury in January 1976 from the Madigan Army Medical Center at Fort Lewis, Washington.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain complete records from SSA and RRB pertaining to the Veteran's disability claims, including any administrative decisions, determinations, or findings as well as all underlying medical records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his restless legs syndrome of the bilateral legs.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

Following a physical examination and a review of the record, to include the Veteran's service treatment records, the examiner should determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's restless legs syndrome and/or muscle spasms of the bilateral legs is related to his military service, to include the right knee injury he sustained during service?  In offering such opinion, the examiner should consider the Veteran's allegations that he suffered symptoms of restless legs syndrome since the right knee injury in-service and treatise material submitted by the Veteran pertaining restless legs syndrome and its causes.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


